
	

114 HR 5060 IH: Harry Lew Military Hazing Accountability and Prevention Act
U.S. House of Representatives
2016-04-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		2d Session
		H. R. 5060
		IN THE HOUSE OF REPRESENTATIVES
		
			April 26, 2016
			Ms. Judy Chu of California (for herself, Ms. Speier, Mrs. Dingell, and Mr. Ted Lieu of California) introduced the following bill; which was referred to the Committee on Armed Services
		
		A BILL
		To reform the Department of Defense approach to preventing, responding to, and reporting incidents
			 of hazing in the Armed Forces.
	
	
 1.Short titleThis Act may be cited as the Harry Lew Military Hazing Accountability and Prevention Act. 2.Improved Department of Defense prevention of and response to hazing in the Armed Forces (a)Anti-Hazing DatabaseThe Secretary of Defense shall provide for the establishment and use of a comprehensive and consistent data-collection system for the collection of reports, including anonymous reports, of incidents of hazing involving a member of the Armed Forces. The Secretary shall issue department-wide guidance regarding the availability and use of the database, including information on protected classes, such as race and religion, who are often the victims of hazing.
 (b)Improved trainingThe Secretary of each military department, in consultation with the Chief of Staff of each Armed Force under the jurisdiction of such Secretary, shall seek to improve training to assist members of the Armed Forces to better recognize, prevent, and respond to hazing at all command levels.
 (c)Annual SurveyThe Secretary of each military department, in consultation with the Chief of Staff of each Armed Force under the jurisdiction of such Secretary, shall conduct an annual survey among members of each Armed Force under the jurisdiction of such Secretary to determine the following:
 (1)The prevalence of hazing in the Armed Force. (2)The effectiveness of training provided members of the Armed Force to recognize and prevent hazing.
 (3)The extent to which members of the Armed Force report, including anonymously report, incidents of hazing.
				(d)Annual reports on hazing
 (1)Report requiredNot later than January 31 of each year through January 31, 2021, the Secretary of each military department, in consultation with the Chief of Staff of each Armed Force under the jurisdiction of such Secretary, shall submit to the Committees on Armed Services of the Senate and the House of Representatives a report containing a description of efforts during the previous year—
 (A)to prevent and to respond to incidents of hazing involving members of the Armed Forces; (B)to track and encourage reporting, including reporting anonymously, incidents of hazing in the Armed Force; and
 (C)to ensure the consistent implementation of anti-hazing policies. (2)Additional ElementsEach report required by this subsection also shall address the same elements originally addressed in the anti-hazing reports required by section 534 of the National Defense Authorization Act for Fiscal Year 2013 (Public Law 112–239; 126 Stat. 1726).
				
